

COMMON UNIT
PURCHASE AGREEMENT
 
BY AND AMONG
DCP MIDSTREAM PARTNERS, LP
AND
 


 
THE PURCHASERS
 



--------------------------------------------------------------------------------



COMMON UNIT PURCHASE AGREEMENT
 
COMMON UNIT PURCHASE AGREEMENT, dated as of May 21, 2007 (this “Agreement”), by
and among DCP Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), and each of the Purchasers listed in Schedule 2.01 attached
hereto (each referred to herein as a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, Gas Supply Resource Holdings, Inc. (“Buyer,” and with the Partnership,
the “Buyer Parties”), Momentum Energy Group Inc. (the “Company”), the sellers
party thereto (the “Sellers,” and with Company, the “Seller Parties”), entered
into a Stock Purchase Agreement, dated May 21, 2007 (the “Purchase Agreement”),
pursuant to which the Sellers will sell all of the outstanding capital stock of
the Company, to the Buyer (the “Transaction”);
 
WHEREAS, the Partnership and Buyer have entered into a Contribution Agreement,
dated May 21, 2007 (the “Contribution Agreement”) pursuant to which the Buyer
will contribute to the Partnership its ownership interests in certain
subsidiaries of the Company (the “Contributed Assets”) on or after the closing
of the Transaction (the “Drop Down”);
 
WHEREAS, the Partnership desires to fund a portion of the cash consideration for
the Drop Down through the sale of Common Units in a private placement exempt
from the registration requirements of the Securities Act (as defined herein),
and the Purchasers desire to purchase such Common Units from the Partnership,
each in accordance with the provisions of this Agreement;
 
WHEREAS, it is a condition to the obligations of the Purchasers hereunder that,
concurrently with the closing of the issuance and sale of Common Units pursuant
to this Agreement, the Partnership also close the Drop Down; and
 
WHEREAS, the Partnership has agreed to provide Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01  Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
 

--------------------------------------------------------------------------------


“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” shall have the meaning specified in the introductory paragraph.
 
“Allocated Purchase Amount” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading Allocated
Purchase Amount on Schedule 2.01 hereto.
 
“Alternative Class” shall have the meaning specified in Section 5.07.
 
“Assignment and Assumption Agreement” shall have the meaning specified in
Section 8.04(c).
 
“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Purchase Agreement, the Contribution Agreement and any and all
other agreements or instruments executed and delivered by the Parties on even
date herewith or at Closing relating to the issuance and sale of the Purchased
Units, or any amendments, supplements, continuations or modifications thereto.
 
“Board of Directors” means the board of directors of the GP LLC.
 
“Break-Up Fee” means $500,000, to be paid to the Purchasers in accordance with
the terms of Section 8.12(d).
 
“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in Denver, Colorado.
 
“Buyer” shall have the meaning specified in the recitals to this Agreement.
 
“Buyer Parties” shall have the meaning specified in the recitals to this
Agreement.
 
“Class C Units” means the Class C Units of the Partnership representing limited
partner interests therein.
 
“Closing” shall have the meaning specified in Section 2.02.
 
“Closing Date” shall have the meaning specified in Section 2.02.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Units” means the Common Units of the Partnership representing limited
partner interests therein.
 
2

--------------------------------------------------------------------------------


“Company” shall have the meaning specified in the recitals to this Agreement.
 
“Contributed Assets” shall have the meaning specified in the recitals to this
Agreement.
 
“Contribution Agreement” shall have the meaning specified in the recitals to
this Agreement.
 
“Credit Facilities” means the Revolving Credit Agreement, dated December 7,
2005, between DCP Midstream Operating, LP and Wachovia Bank, National
Association, as administrative agent for the lenders named therein, as amended
by the First Amendment thereto, dated May 9, 2007, and the Bridge Loan Credit
Agreement dated May 9, 2007, among DCP Midstream Operating, LP, DCP Midstream
Partners, LP, Wachovia Bank, National Association and Lehman Brothers,
Commercial Bank.
 
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
 
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
 
“Drop Down” shall have the meaning specified in the recitals to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
 
“General Partner” means DCP Midstream GP, LP, a Delaware limited partnership.
 
“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the
Partnership, its Subsidiaries or any of their Property or any of the Purchasers.
 
“GP LLC” means DCP Midstream GP, LLC, a Delaware limited liability company.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
 
“Incentive Distribution Rights” has the meaning specified for such term in the
Partnership Agreement.
 
“Indemnified Party” shall have the meaning specified in Section 7.03.
 
3

--------------------------------------------------------------------------------


“Indemnifying Party” shall have the meaning specified in Section 7.03.
 
“Investor Purchase Amount” shall have the meaning specified in Section 5.02.
 
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.
 
“Lock-Up Date” means 90 days from the Closing Date.
 
“LTIP” shall have the meaning specified in Section 3.02(c).
 
“NYSE” shall mean The New York Stock Exchange.
 
“NYSE Amendment” shall have the meaning specified in Section 5.07.
 
“Partnership” shall have the meaning specified in the introductory paragraph.
 
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of November 1, 2006 as it may
be further amended from time to time.
 
“Partnership Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations, affairs
or prospects of the Partnership and its Subsidiaries and the Contributed Assets,
taken as a whole, (ii) the ability of the Partnership and its Subsidiaries,
taken as a whole, to carry out their business as of the date of this Agreement
or to meet their obligations under the Basic Documents on a timely basis, or
(iii) the ability of the Partnership to consummate the issuance and sale of the
Purchased Units. Notwithstanding the foregoing, a “Partnership Material Adverse
Effect” shall not include any effect resulting or arising from: (a) any change
in general economic conditions in the industries or markets in which the
Partnership or its Subsidiaries operate that do not have a disproportionate
impact on the Partnership and its Subsidiaries, taken as a whole; (b) any
engagement in hostilities pursuant to a declaration of war, or the occurrence of
any military or terrorist attack; (c) changes in GAAP or other accounting
principles or (d) the consummation of the transactions contemplated hereby and
in connection with the Transaction or the Drop Down.
 
“Partnership Related Parties” shall have the meaning specified in Section 7.02.
 
“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.
 
4

--------------------------------------------------------------------------------


“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity. 
 
“Potential Investors” shall have the meaning specified in Section 5.02.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Purchase Agreement” shall have the meaning specified in the recitals to this
Agreement.
 
“Purchased Units” means the Common Units to be issued and sold to the Purchasers
pursuant to this Agreement.
 
“Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.
 
“Purchaser Material Adverse Effect” means any material and adverse effect on (i)
the ability of a Purchaser to meet its obligations under the Purchase Agreement
on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under the Purchase Agreement.
 
“Purchaser Related Parties” shall have the meaning specified in Section 7.01.
 
“Purchasers” shall have the meaning specified in the introductory paragraph.
 
“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit A, to be entered
into at the Closing, among the Partnership and the Purchasers.
 
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
 
“SEC Documents” shall have the meaning specified in Section 3.03
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
 
“Seller Parties” shall have the meaning specified in the recitals to this
Agreement.
 
“Sellers” shall have the meaning specified in the recitals to this Agreement.
 
“Subordinated Units” has the meaning specified for such term in the Partnership
Agreement.
 
“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries.
 
5

--------------------------------------------------------------------------------


“Transaction” shall have the meaning specified in the recitals to this
Agreement.
 
“Unitholders” means the Unitholders of the Partnership (within the meaning of
the Partnership Agreement).
 
Section 1.02  Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
 
ARTICLE II
SALE AND PURCHASE 
 
Section 2.01  Sale and Purchase.
 
(a)  Sale and Purchase. Subject to the terms and conditions of this Agreement,
at the Closing, the Partnership hereby agrees to issue and sell to each
Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Partnership, the number of Purchased Units determined pursuant
to paragraph (b) below of this Section 2.01, and each Purchaser agrees to pay
the Partnership the Purchase Price for each Purchased Unit, in each case, as set
forth in paragraph (c) below of this Section 2.01. The obligation of each
Purchaser under this Agreement is independent of the obligation of each other
Purchaser, and the failure or waiver of performance with respect to any
Purchaser does not excuse performance by any other Purchaser.
 
(b)  Common Units. The number of Purchased Units to be issued and sold to each
Purchaser shall be equal to the quotient determined by dividing (i) the
Allocated Purchase Amount for such Purchaser by (ii) the Purchase Price (as
defined in Section 2.01(c) below), which quotient shall be rounded, if
necessary, up or down to the nearest whole number.
 
(c)  Consideration. The amount per Common Unit each Purchaser will pay to the
Partnership to purchase the Purchased Units (the “Purchase Price”) shall be
$42.00.
 
Section 2.02  Closing. The execution and delivery of the Basic Documents (other
than this Agreement), the delivery of certificates representing the Purchased
Units and the execution and delivery of all other instruments, agreements, and
other documents required by this Agreement (the “Closing”) shall take place
concurrently with the closing of the Drop Down, subject to satisfaction or
waiver of all of the conditions to each of the respective Parties’ obligations
to consummate the purchase and sale of the Purchased Units hereunder (such date,
the “Closing Date”). The Closing shall take place at the offices of Vinson &
Elkins, L.L.P., 2500 Fannin St., Suite 2500, Houston, Texas 77002.


Section 2.03  Independent Nature of Purchasers’ Obligations and Rights. The
respective obligations of each Purchaser under this Agreement and the
Registration Rights Agreement are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement. The
failure or waiver of performance under this Agreement or the Registration Rights
Agreement by any Purchaser, or on its behalf, does not excuse performance by any
other Purchaser. Nothing contained herein or in the Registration Rights
Agreement, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group for purposes of Section 13(d) of
the Exchange Act with respect to such obligations or the transactions
contemplated by this Agreement or the Registration Rights Agreement. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement or the Registration Rights
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
ARTICLE III  
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP


The Partnership represents and warrants to the Purchasers as follows:
 
Section 3.01  Existence of Partnership and its Subsidiaries.
 
(a)  The Partnership: (i) is a limited partnership duly organized, validly
existing and in good standing under the Laws of the State of Delaware; (ii) has
the requisite limited partnership power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the SEC Documents and will have, at the Closing,
the requisite limited partnership power and authority, and all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business will be
conducted following the Drop Down, except where the failure to obtain such
licenses, authorizations, consents and approvals would not reasonably be
expected to have a Partnership Material Adverse Effect; and (iii) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualifications necessary, except where failure so to
qualify would not reasonably be expected to have a Partnership Material Adverse
Effect. The Partnership is not in material violation of its certificate of
limited partnership or the Partnership Agreement.
 
(b)  Each of the Partnership’s Subsidiaries has been duly formed and is validly
existing and in good standing under the laws of the State or other jurisdiction
of its organization and has the requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use or operate its respective Properties and carry on its business as now
being conducted and will have, at the Closing, the requisite power and
authority, and all governmental licenses, authorizations, consents and approvals
necessary, to own, lease, use or operate its respective Properties and carry on
its business as its business will be conducted following the Drop Down, except
where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Partnership Material Adverse
Effect. Each of the Partnership’s Subsidiaries is duly qualified or licensed and
in good standing as a foreign limited partnership or limited liability company,
as applicable, and is authorized to do business in each jurisdiction in which
the ownership or leasing of its respective Properties or the character of its
respective operations makes such qualification necessary, except where the
failure to obtain such qualification, license, authorization or good standing
would not be reasonably likely to have a Partnership Material Adverse Effect.
None of such Subsidiaries is in material violation of its certificate or
agreement of limited partnership, certificate of formation or limited liability
company agreement or other organizational documents.
 
6

--------------------------------------------------------------------------------


Section 3.02  Purchased Units, Capitalization and Valid Issuance.
 
(a)  A true and correct copy of the Partnership Agreement, as amended through
the date hereof, has been filed by the Partnership with the Commission as
Exhibit 3.1 to the Partnership’s Current Report on Form 8-K (File No. 001-32678)
filed on November 7, 2006. The Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as reflected
in the Partnership Agreement.
 
(b)  As of the date of this Agreement and prior to the sale of the Purchased
Units contemplated by this Agreement, the issued and outstanding limited partner
interests of the Partnership consist of 10,357,143 Common Units, 200,312 Class C
Units, 7,142,857 Subordinated Units and the Incentive Distribution Rights and
the only issued and outstanding general partner interests are the
361,231 general partner units, representing the General Partner’s 2% general
partner interest. All of the outstanding Common Units, Class C Units,
Subordinated Units and Incentive Distribution Rights have been duly authorized
and validly issued in accordance with applicable Law and the Partnership
Agreement and are fully paid (to the extent required under applicable Law and
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
The general partner interests have been duly authorized and validly issued in
accordance with the Partnership Agreement.
 
(c)  Other than the General Partner’s Long-Term Incentive Plan (the “LTIP”), the
Partnership has no equity compensation plans that contemplate the issuance of
Common Units (or securities convertible into or exchangeable for Common Units).
No indebtedness having the right to vote (or convertible into or exchangeable
for securities having the right to vote) on any matters on which the Unitholders
may vote is issued or outstanding. Except as have been granted pursuant to the
LTIP, as contemplated by this Agreement, or as are contained in or contemplated
by the Partnership Agreement, there are no outstanding or authorized (i)
options, warrants, preemptive rights, subscriptions, calls, convertible or
exchangeable securities or other rights, agreements, claims or commitments of
any character obligating the Partnership or any of its Subsidiaries to issue,
transfer or sell any limited partner interests or other equity interests in, the
Partnership or any of its Subsidiaries or securities convertible into or
exchangeable for such limited partner interests or other equity interests, (ii)
obligations of the Partnership or any of its Subsidiaries to repurchase, redeem
or otherwise acquire any limited partner interests or other equity interests of
the Partnership or any of its Subsidiaries or any such securities or agreements
listed in clause (i) of this sentence or (iii) voting trusts or similar
agreements to which the Partnership or any of its Subsidiaries is a party with
respect to the voting of the equity interests of the Partnership or any of its
Subsidiaries.
 
7

--------------------------------------------------------------------------------


(d)  (i) All of the issued and outstanding equity interests of each of the
Partnership’s Subsidiaries are owned, directly or indirectly, by the Partnership
free and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed pursuant to the
Credit Facilities and any other credit agreements entered into after the date
hereof in the ordinary course of business, to which the Partnership or any of
the Subsidiaries are party), and all such ownership interests have been duly
authorized, validly issued and are fully paid (to the extent required by
applicable Law and the organizational documents of such Subsidiaries) and
non-assessable (except as nonassessability may be affected by Sections 17-303,
17-607 and 17-804 of the Delaware LP Act and Sections 18-607 and 18-804 of the
Delaware LLC Act, as applicable, or the organizational documents of such
Subsidiaries) and (ii) except as disclosed in the Partnership’s SEC Documents,
neither the Partnership nor any of its Subsidiaries owns any shares of capital
stock or other securities of, or interest in, any other Person, or is obligated
to make any capital contribution to or other investment in any other Person
other than such Subsidiaries.
 
(e)  The offer and sale of the Purchased Units and the limited partner interests
represented thereby have been duly authorized by the Partnership pursuant to the
Partnership Agreement and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under the Partnership Agreement and under applicable state and federal
securities Laws and other than such Liens as are created by the Purchasers.
 
(f)  The Partnership’s currently outstanding Common Units are quoted on the
NYSE, and the Partnership has not received any notice of delisting.
 
(g)  Except (i) as set forth in the Partnership Agreement, (ii) as provided in
the Basic Documents or (iii) for existing awards under the LTIP, there are no
preemptive rights or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any partnership or membership
interests of the Partnership or any of its Subsidiaries, in each case, pursuant
to any agreement or instrument to which any of such entities is a party or by
which any one of them may be bound. None of the execution of this Agreement, the
offering or sale of the Purchased Units or the registration of the Purchased
Units pursuant to the Registration Rights Agreement gives rise to any rights for
or relating to the registration of any Common Units or other securities of the
Partnership other than pursuant to the Registration Rights Agreement and those
rights granted to the General Partner or any of its Affiliates (as such term is
defined in the Partnership Agreement) under Section 7.12 of the Partnership
Agreement.
 
8

--------------------------------------------------------------------------------


Section 3.03  SEC Documents. The Partnership has filed with the Commission all
reports, schedules and statements required to be filed by it under the Exchange
Act since December 31, 2006 (all such documents filed on or prior to the date of
this Agreement, collectively, the “SEC Documents”). The SEC Documents, including
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed, (except to the extent corrected by a
subsequently filed SEC Document filed prior to the date of this Agreement)
(i)  complied as to form in all material respects with applicable requirements
of the Exchange Act and the applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto,
(ii) were prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
(iii) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the Partnership as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended. Deloitte & Touche LLP is an independent registered public accounting firm
with respect to the Partnership and has not resigned or been dismissed.
 
Section 3.04  No Material Adverse Change. Except as set forth in or contemplated
by the SEC Documents and except for the Drop Down, since December 31, 2006, the
Partnership and its Subsidiaries have conducted their business in the ordinary
course, consistent with past practice, and there has been no (i) change that has
had or would reasonably be expected to have a Partnership Material Adverse
Effect, (ii) acquisition or disposition of any material asset by the Partnership
or any of its Subsidiaries or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of business, (iii) material change in
the Partnership’s accounting principles, practices or methods or (iv) incurrence
of material indebtedness.
 
9

--------------------------------------------------------------------------------


Section 3.05  No Conflicts. The execution, delivery and performance by the
Partnership of the Basic Documents to which it is a party and all other
agreements and instruments to be executed and delivered by the Partnership
pursuant thereto or in connection therewith, and compliance by the Partnership
with the terms and provisions thereof, do not and will not (a) violate any
provision of any Law, governmental permit, determination or award having
applicability to the Partnership or any of its Subsidiaries or any of their
respective Properties, (b) conflict with or result in a violation of any
provision of the organizational documents of the Partnership or any of its
Subsidiaries, (c) require any consent, approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under any note, bond, mortgage, license, loan or credit
agreement or other instrument, obligation or agreement to which the Partnership
or any of its Subsidiaries is a party or by which the Partnership or any of its
Subsidiaries or any of their respective Properties may be bound or (d) result in
or require the creation or imposition of any Lien upon or with respect to any of
the Properties now owned or hereafter acquired by the Partnership or any of its
Subsidiaries, except in the cases of clauses (a), (c) and (d) where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 3.05 would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect.
 
Section 3.06  Authority. The Partnership has all necessary limited partnership
power and authority to execute, deliver and perform its obligations under the
Basic Documents to which it is a party and to consummate the transactions
contemplated thereby; the execution, delivery and performance by the Partnership
of the Basic Documents to which it is a party, and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
action on its part; and the Basic Documents will constitute the legal, valid and
binding obligations of Partnership (subject to any Unitholder approval required
pursuant to Section 5.07), enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith.
 
Section 3.07  Approvals. Except as required by the Commission in connection with
the Partnership’s obligations under the Registration Rights Agreement, the
filing and waiting period requirements under the HSR Act relating to the Drop
Down and any Unitholder approval required pursuant to Section 5.07, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by the Partnership of any of the Basic
Documents to which it is a party or the Partnership’s issuance and sale of the
Purchased Units, except (i) as may be required under the state securities or
“Blue Sky” Laws, or (ii) where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption or to
make such filing, declaration, qualification or registration would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


Section 3.08  Insurance. The Partnership is insured by insurers of recognized
financial responsibility covering its properties, operations, personnel and
businesses against such losses and risks and in such amounts as are reasonably
adequate to protect the Partnership in the business in which the Partnership is
engaged. The Partnership does not have any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business.
 
Section 3.09  Execution and Sufficiency of Contribution Agreement. The
Partnership has, prior to or contemporaneously with entering into this
Agreement, entered into the Contribution Agreement. The consummation of the
transactions contemplated by the Contribution Agreement will be legally
sufficient to transfer or convey to the Partnership all of the Buyer’s right,
title and interest in the Contributed Assets, subject to the conditions,
reservations and limitations contained in the Contribution Agreement.
 
Section 3.10  MLP Status. The Partnership has, for each taxable year beginning
after December 31, 2005 during which the Partnership was in existence, met the
gross income requirements of Section 7704(c)(2) of the Internal Revenue Code of
1986, as amended.
 
Section 3.11  Investment Company Status. The Partnership is not now, and after
the sale of the Purchased Units and the application of the net proceeds from
such sale will not be an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 3.12  Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement and in any Assignment
and Assumption Agreement delivered pursuant to Section 8.04(c), the sale and
issuance of the Purchased Units pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Partnership
nor, to the Partnership’s knowledge, any authorized Representative acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption.
 
Section 3.13  No Integrated Offering
 
. Neither the Partnership nor any of its Affiliates, nor, to the Partnership’s
knowledge, any Person acting on its or their behalf has, directly or indirectly,
made any offers or sales of any security of the Partnership or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Partnership on Section 4(2) of the Securities Act for the
exemption from the registration requirements imposed under Section 5 of the
Securities Act for the transactions contemplated hereby or that would require
such registration under the Securities Act.
 
Section 3.14  Certain Fees. No fees or commissions are or will be payable by the
Partnership to brokers, finders or investment bankers with respect to the sale
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. The Purchasers shall not be liable for any such
fees or commissions.
 
Section 3.15  No Side Agreements. Except for the confidentiality agreements
described in Section 8.06 and the Basic Documents, there are no other agreements
by, among or between the Partnership or its Affiliates, on the one hand, and any
of the Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.
 
11

--------------------------------------------------------------------------------


Section 3.16  Form S-3 Eligibility. The Partnership is eligible to register the
Purchased Units for resale by the Purchasers on a registration statement on Form
S-3 under the Securities Act.
 
Section 3.17  Compliance with Laws. Neither the Partnership nor any of its
Subsidiaries is in violation of any Law applicable to the Partnership or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Partnership Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Partnership Material Adverse
Effect, and neither the Partnership nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not have, individually or in the aggregate, a Partnership
Material Adverse Effect.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
 
Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself as follows:
 
Section 4.01  Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected to have a Purchaser Material Adverse Effect.
 
Section 4.02  No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and all other
agreements and instruments to be executed and delivered by such Purchaser
pursuant hereto or thereto or in connection herewith or therewith, compliance by
such Purchaser with the terms and provisions hereof and thereof, and the
purchase of the Purchased Units by such Purchaser do not and will not
(a) violate any provision of any Law, governmental permit, determination or
award having applicability to such Purchaser or any of its Properties,
(b) conflict with or result in a violation of any provision of the
organizational documents of such Purchaser, or (c) require any consent (other
than standard internal consents), approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under any note, bond, mortgage, license, loan or credit
agreement or other instrument or agreement to which such Purchaser is a party or
by which such Purchaser or any of its Properties may be bound, except in the
case of clauses (a) and (c), where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.
 
12

--------------------------------------------------------------------------------


Section 4.03  Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the Purchased Units or any part
thereof, and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state.
If such Purchaser should in the future decide to dispose of any of the Purchased
Units, such Purchaser understands and agrees (a) that it may do so only (i) in
compliance with the Securities Act and applicable state securities law, as then
in effect, or (ii) in the manner contemplated by any registration statement
pursuant to which such securities are being offered, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.
 
Section 4.04  Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act), (b) by
reason of its business and financial experience it has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Units, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment and
(c) it is acquiring the Purchased Units purchased by it only for its own account
and not for the account of others, for investment purposes and not on behalf of
any other account or Person or with a view to, or for offer or sale in
connection with, any distribution thereof. Purchaser is not an entity formed for
the specific purpose of acquiring the Purchased Units.
 
Section 4.05  Receipt of Information. Such Purchaser acknowledges that it (a)
has access to the SEC Documents and (b) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Partnership regarding such matters, including with respect to the Drop Down.
 
Section 4.06  Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.
 
Section 4.07  Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.
 
13

--------------------------------------------------------------------------------


Section 4.08  Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:
 
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold, offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
 
Section 4.09  Reliance on Exemptions. Purchaser understands that the Purchased
Units are being offered and sold to Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Partnership is relying upon the truth and accuracy
of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Purchased Units.
 
Section 4.10  Reliance on Purchaser Statements. Purchaser acknowledges that the
Partnership and others will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Agreement.
 
ARTICLE V
COVENANTS
 
Section 5.01  Purchaser Lock-Ups.
 
(a)  Without the prior written consent of the Partnership, each Purchaser agrees
that from and after the date of this Agreement until Closing, neither such
Purchaser nor any of its Affiliates will offer, sell, pledge or otherwise
transfer or dispose of any Common Units or enter into any transaction or device
designed to do the same.
 
(b)  Without the prior written consent of the Partnership, each Purchaser agrees
that from and after the Closing it will not sell any of its Purchased Units
prior to the Lock-Up Date.
 
Section 5.02  Subsequent Private Offerings. From the date of this Agreement and
until the Closing Date, the Partnership shall not grant, issue or sell any
Common Units or other equity or voting securities of the Partnership or any
securities convertible into or exchangeable therefor (the “Partnership
Securities”), or take any other action that may result in the issuance of any of
the foregoing, in a private offering at a price less than $41.00 per unit
without the written consent of the holders of a majority of the Purchased Units;
provided, however, that no such consent shall be required in respect of (i) the
issuance of awards pursuant to the LTIP, the issuance of Common Units upon the
exercise of options to purchase Common Units granted pursuant to the LTIP or the
issuance of Common Units upon the vesting of “phantom units” granted pursuant to
the LTIP, (ii) the issuance of Common Units as purchase price consideration to
DCP Midstream LLC in connection with future acquisitions that are accretive to
cash flow per Common Unit, (iii) the issuance of Partnership Securities to the
General Partner in order for the General Partner to maintain its 2% general
partner interest in the Partnership or (iv) private offerings pursuant to which
Lehman Brothers MLP Opportunity Fund L.P. and Banc of America Capital Investors
V, L.P. (the “Potential Investors”) are offered the opportunity to participate
in such private offering on the same terms as all other participants in such
private offering and in an amount (the “Investor Purchase Amount”) that is, in
the aggregate, no less than the largest amount that will be invested by a
purchaser (that is not also a Purchaser under this Agreement) participating in
such private offering. For the purposes of the preceding sentence, the Investor
Purchase Amount shall be allocated to each of the Potential Investors on a pro
rata basis. The pro rata allocation for each such Potential Investor shall be
the number of Purchased Units that such Potential Investor shall have purchased
or is entitled to purchase under this Agreement divided by the total number of
Purchased Units that the Potential Investors, as a whole, have purchased or are
entitled to purchase under this Agreement. Each of the Potential Investors
participating in a particular offering shall have the opportunity to share pro
rata that portion of the Investor Purchase Amount allocable to any Potential
Investor not so participating. Notwithstanding the foregoing, the Partnership
shall not, and shall cause its directors, officers and Affiliates not to, sell,
offer for sale or solicit offers to buy any security (as defined in the
Securities Act) that would be integrated with the sale of the Purchased Units in
a manner that would require the registration under the Securities Act of the
sale of the Purchased Units to the Purchasers.
 
14

--------------------------------------------------------------------------------


Section 5.03  Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each Purchaser shall use its commercially reasonable efforts
to make all filings and obtain all consents of Governmental Authorities that may
be necessary or, in the reasonable opinion of the Purchasers or the Partnership,
as the case may be, advisable for the consummation of the transactions
contemplated by the Basic Documents.
 
Section 5.04  Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Basic Documents as exhibits to Exchange
Act reports and (ii) disclose such information with respect to any Purchaser as
required by applicable Law or the rules or regulations of the NYSE or other
exchange on which securities of the Partnership are listed or traded.


Section 5.05  Other Actions. The Partnership shall, as soon as reasonably
practicable after the date hereof, and not later than immediately prior to the
Closing, file a supplemental listing application with the NYSE to list the
Purchased Units.
 
Section 5.06  Certain Special Allocations of Book and Taxable Income. To the
extent that the Purchase Price is less than the trading price of the Common
Units on the New York Stock Exchange as of the Closing Date, the General Partner
intends to specially allocate items of book and taxable income to the Purchasers
so that their capital accounts in their Common Units are consistent, on a
per-unit basis, with the capital accounts of the other holders of Common Units
(and thus to assure fungibility of all Common Units). Such special allocation
will occur upon the earlier to occur of any taxable period of the Partnership
ending upon, or after, (i) a book-up event or book-down event in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) or a sale of all or
substantially all of the assets of the Partnership occurring after the date of
the issuance of the Purchased Units or (ii) a transfer by a Purchaser of Common
Units to a Person that is not an Affiliate of the holder. A Purchaser holding a
Common Unit shall be required to provide notice to the General Partner of the
transfer of a Common Unit to a Person that is not an Affiliate of the Purchaser
no later than the last Business Day of the calendar year during which such
transfer occurred, unless by virtue of the application of clause (i) above, the
General Partner has determined that the Common Units transferred are consistent,
on a per-unit basis, with the capital accounts of the other holders of Common
Units.
 
15

--------------------------------------------------------------------------------


Section 5.07  NYSE Rule Change. In the event that 20 Business Days prior to the
expected Closing Date, the NYSE and the SEC have not yet adopted and approved an
amendment to Section 312.03 of the NYSE Listed Company Manual that would exempt
limited partnerships from the provisions of Subsections 312.03(b), (c) and (d)
thereof (the “NYSE Amendment”), the Partnership and the Purchasers shall
negotiate in good faith to amend the terms of this Agreement so as to cause (A)
the Purchased Units to consist of the maximum number of Common Units that may be
issued pursuant to this Agreement without requiring the approval of the
unitholders of the Partnership under the rules of the NYSE and (B) the remainder
of the Purchased Units to consist of an alternative class of limited partner
interests in the Partnership that do not constitute “common stock” or “voting
securities” under Section 312.03 of the NYSE Listed Company Manual and having
customary terms and conditions for offerings of this nature (the “Alternative
Class”).
 
ARTICLE VI
CLOSING CONDITIONS
 
Section 6.01  Conditions to the Closing.
 
(a)  Mutual Conditions. The respective obligation of each Party to consummate
the purchase and issuance and sale of the Purchased Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
 
(i)  no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;
 
16

--------------------------------------------------------------------------------


(ii)  there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement;
 
(iii)  the Partnership shall have concurrently closed the Drop Down,
substantially on the terms set forth in the Purchase Agreement;
 
(iv)  the Purchase Units that are Common Units shall have been approved for
listing on the NYSE, subject to notice of issuance; and
 
(v)  in the event the NYSE Amendment has not occurred, the Partnership shall
have received confirmation from the NYSE that the terms of the Alternative Class
are acceptable and the issuance and sale of the Purchased Units by the
Partnership will not require the approval of the Partnership’s unitholders
pursuant to the rules of the NYSE.
 
(b)  Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):
 
(i)  the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
 
(ii)  the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
 
(iii)  no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units; and
 
(iv)  the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 6.02.
 
(c)  The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):
 
17

--------------------------------------------------------------------------------


(i)  each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;
 
(ii)  the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
 
(iii)  since the date of this Agreement, no Purchaser Material Adverse Effect
shall have occurred and be continuing; and
 
(iv)  each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 6.03.
 
Section 6.02  Partnership Deliveries.
 
At the Closing, subject to the terms and conditions of this Agreement, the
Partnership will deliver, or cause to be delivered, to each Purchaser:
 
(a)  The Purchased Units by delivering certificates (bearing the legend set
forth in Section 4.08) evidencing such Purchased Units at the Closing, all free
and clear of any Liens, encumbrances or interests of any other party other than
restrictions on transfer imposed by federal and state securities Laws and those
imposed by such Purchaser;
 
(b)  Copies of (i) the Certificate of Limited Partnership of the Partnership,
(ii) the Certificate of Limited Partnership of the General Partner and (iii) the
Certificate of Formation of the GP LLC, each certified by the Secretary of State
of the State of Delaware, dated as of a recent date;
 
(c)  A certificate of the Secretary of State of the State of Delaware, dated as
of a recent date, that the Partnership is in good standing;
 
(d)  An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit D;
 
(e)  The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by the
Partnership;
 
(f)  Confirmation that the Purchase Agreement and Contribution Agreement have
been entered into in substantially the form attached hereto as Exhibit B and
Exhibit C, respectively; and
 
18

--------------------------------------------------------------------------------


(g)  A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (i) the Partnership
Agreement, as amended, (ii) board resolutions authorizing the execution and
delivery of the Basic Documents and the consummation of the transactions
contemplated thereby and (iii) the incumbent officers authorized to execute the
Basic Documents, setting forth the name and title and bearing the signatures of
such officers.
 
Section 6.03  Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered:
 
(a)  payment to the Partnership of such Purchaser’s Allocated Purchase Amount by
wire transfer(s) of immediately available funds to an account designated by
Partnership in writing at least two (2) Business Days prior to the Closing;
 
(b)  the Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by such
Purchaser; and
 
(c)  an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit E.
 
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
 
Section 7.01  Indemnification by the Partnership.The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly on demand, pay and reimburse each of them costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Partnership contained herein;
provided, that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Purchased Units, which shall be specifically indemnifiable under this provision.
 
Section 7.02  Indemnification by Purchasers.Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership and its Representatives (collectively,
“Partnership Related Parties”) from, and hold each of them harmless against, any
and all actions, suits, proceedings (including any investigations, litigation,
or inquiries), demands and causes of action and, in connection therewith, and
promptly upon demand, pay and reimburse each of them costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein; provided, that such claim for indemnification
relating to a breach of a representation or warranty is made prior to the
expiration of such representation or warranty; and provided further, that no
Partnership Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages. Notwithstanding anything to the
contrary, consequential damages shall not be deemed to include diminution in
value of the Purchased Units, which shall be specifically indemnifiable under
this provision.
 
19

--------------------------------------------------------------------------------


Section 7.03  Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action or proceeding by a third party, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on,
involves no admission of wrongdoing or malfeasance by, and includes a complete
release from liability of, the Indemnified Party.
 
20

--------------------------------------------------------------------------------


ARTICLE VIII
MISCELLANEOUS 
 
Section 8.01  Interpretation.Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever the Partnership has an obligation under the Basic Documents, the
expense of complying with such obligation shall be an expense of the Partnership
unless otherwise specified therein. Whenever any determination, consent or
approval is to be made or given by a Purchaser under the Basic Documents, such
action shall be in such Purchaser’s sole discretion unless otherwise specified
therein. If any provision in the Basic Documents is held to be illegal, invalid,
not binding, or unenforceable, such provision shall be fully severable and the
Basic Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Basic
Documents, and the remaining provisions shall remain in full force and effect.
The Basic Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter.
 
Section 8.02  Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.06, 3.09, 3.10, 3.11, 3.12, 4.01, 4.03, 4.04,
4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement shall survive the
execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth in this Agreement shall survive for a
period of twelve (12) months following the Closing Date regardless of any
investigation made by or on behalf of the Partnership or any Purchaser. The
covenants made in this Agreement or any other Basic Document shall survive the
closing of the transactions described herein and remain operative and in full
force and effect regardless of acceptance of any of the Purchased Units and
payment therefor and repayment, conversion or repurchase thereof. All
indemnification obligations of the Partnership and the Purchasers pursuant to
this Agreement shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the Parties, regardless of
any purported general termination of this Agreement.
 
Section 8.03  No Waiver; Modifications in Writing.
 
(a)  Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
 
21

--------------------------------------------------------------------------------


(b)  Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement or any other Basic Document shall be effective unless signed by each
of Parties or each of the original signatories thereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of any Basic Document, any
waiver of any provision of any Basic Document and any consent to any departure
by the Partnership from the terms of any provision of any Basic Document shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Partnership in any case shall entitle
the Partnership to any other or further notice or demand in similar or other
circumstances.
 
Section 8.04  Binding Effect; Assignment.
 
(a)  Binding Effect. This Agreement shall be binding upon the Partnership, each
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
 
(b)  Assignment of Purchased Units. All or any portion of a Purchaser’s
Purchased Units purchased pursuant to this Agreement may be sold, assigned or
pledged by such Purchaser, subject to compliance with applicable federal and
state securities Laws, Section 5.04(b) and the Registration Rights Agreement.
 
(c)  Assignment of Rights. Each Purchaser may assign all or any portion of its
rights and, with respect to clause (iii) below, obligations under this Agreement
without the consent of the Partnership (i) to any Affiliate of such Purchaser,
(ii) in connection with a total return swap or similar transaction with respect
to the Purchased Units purchased by such Purchaser, or (iii) on or prior to June
1, 2007, to shareholders of Momentum Energy Group Inc. up to an aggregate of $20
million, and in each case the assignee shall be deemed to be a Purchaser
hereunder with respect to such assigned rights and obligations and shall agree
to be bound by the provisions of this Agreement and shall execute and deliver to
the Partnership on or prior to the Closing Date (or in the case of clause (iii)
above, on or prior to June 1, 2007) a written instrument reasonably satisfactory
to the Partnership pursuant to which the assignee shall make each of the
representations and warranties set forth in Article IV to the Partnership (such
instrument an, “Assignment and Assumption Agreement”). Except as expressly
permitted by this Section 8.04(c), such rights and obligations may not otherwise
be transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement and
shall execute an Assignment and Assumption Agreement. For the avoidance of
doubt, for the purposes of clause (iii) above, the execution and delivery of an
Assignment and Assumption Agreement shall be deemed to be an effective amendment
of Schedule 2.01 without any further action of the Parties, notwithstanding
Section 8.03(b).
 
22

--------------------------------------------------------------------------------


Section 8.05  Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
 
Section 8.06  Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has entered into a confidentiality
agreement in favor of the Partnership shall continue to be bound by such
confidentiality agreement in accordance with the terms thereof.
 
Section 8.07  Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the addresses listed in
Schedule 8.07 of this Agreement or to such other address as the Partnership or a
Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; when notice that the recipient has read the message, if sent via
electronic mail; upon actual receipt, if sent by registered or certified mail,
return receipt requested, or regular mail, if mailed; when receipt acknowledged,
if sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.
 
Section 8.08  Removal of Legend. The Partnership shall remove the legend
described in Section 4.08 from the certificates evidencing the Purchased Units
at the request of a Purchaser submitting to the Partnership such certificates,
together with an opinion of counsel, if required by the Partnership’s transfer
agent, to the effect that such legend is no longer required under the Securities
Act or applicable state securities Laws, as the case may be, unless the
Partnership, with the advice of counsel, determines that such removal is
inappropriate.
 
Section 8.09  Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein, with respect to the
rights granted by the Partnership or a Purchaser set forth herein and therein.
This Agreement and the other Basic Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter. The
Schedules and Exhibits referred to herein and attached hereto are incorporated
herein by this reference, and unless the context expressly requires otherwise,
are incorporated in the definition of “Agreement.”
 
23

--------------------------------------------------------------------------------


Section 8.10  Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws.
 
Section 8.11  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.
 
Section 8.12  Termination.
 
(a)  Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Purchasers entitled to purchase a majority of the Purchased Units and the
Partnership.
 
(b)  Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
 
(i)  if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal;
 
(ii)  if the Purchase Agreement shall have been terminated pursuant to its
terms; or
 
(iii)  if the Closing shall not have occurred on or before November 15, 2007.
 
(c)  In the event of the termination of this Agreement as provided in
Sections 8.12(a) or 8.12(b), this Agreement shall forthwith become null and
void. In the event of such termination, there shall be no liability on the part
of any party hereto, except (i) as set forth in Section 8.12(d) below, (ii) as
set forth in Article VII of this Agreement and (iii) with respect to the
requirement to comply with any confidentiality agreement in favor of the
Partnership; provided, that nothing herein shall relieve any party from any
liability or obligation with respect to any willful breach of this Agreement.
 
(d)  If (i) this Agreement is terminated pursuant to Section 8.12(b)(iii) and
(ii) prior to such termination (A) the Transaction shall have closed, (B) the
condition contained in Section 6.01(a)(iii) shall not have been satisfied, (C)
all of the other conditions to the obligation of the Partnership to consummate
the issuance and sale of the Purchased Units pursuant to this Agreement shall
have been satisfied, then the Partnership shall be obligated to pay the Break-Up
Fee, which Break-Up Fee shall be allocated to the Purchasers in proportion to
each Purchaser’s Allocated Purchase Amount.
 
24

--------------------------------------------------------------------------------


Section 8.13  Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units, and shall be appropriately adjusted for combinations, unit
splits, recapitalizations and the like occurring after the date of this
Agreement.
 
Section 8.14  Expenses. If any action at law or equity is necessary to enforce
or interpret the terms of this Agreement or the Registration Rights Agreement,
the prevailing Party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such Party may
be entitled.
 
Section 8.15  Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or the other Basic Documents
or under any documents or instruments delivered in connection herewith or
therewith shall be had against any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Purchasers or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the other Basic Documents or any documents or instruments delivered
in connection herewith or therewith or for any claim based on, in respect of or
by reason of such obligation or its creation, except in each case for any
assignee of a Purchaser hereunder.
25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
 

        DCP MIDSTREAM PARTNERS, LP       By:  DCP Midstream Partners GP, LP,   
its General Partner 
      By:  DCP Midstream Partners GP, LLC,   
its General Partner 
 
   
   
    By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Name: Thomas E. Long   Title:  Vice President and Chief Financial Officer 

              LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.       By:  Lehman
Brothers MLP Opportunity Associates L.P.,   
its general partner 
      By:  Lehman Brothers MLP Opportunity Associates L.L.C.,  
its general partner 
 
   
   
    By:   /s/ Michael J. Cannon  

--------------------------------------------------------------------------------

Name: Michael J. Cannon   Title:  Managing Director 

            BANC OF AMERICA CAPITAL INVESTORS V, L.P.       By:  Banc of America
Capital Management V, L.P.,   
its general partner
      By:  BACM I GP, LLC,   
its general partner
 
   
   
    By:   /s/ John A. Shrimp  

--------------------------------------------------------------------------------

Name: John A. Shrimp   Title:  Authorized Signatory 





[Signature Page to Purchase Agreement]


--------------------------------------------------------------------------------



Exhibit A
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of _______, 2007, by and among DCP Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), and the Purchasers listed on the signature
pages to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Common Unit Purchase Agreement,
dated as of May 21, 2007, by and among the Partnership and the Purchasers (the
“Purchase Agreement”);
 
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
 
WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01  Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
 
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” has the meaning specified therefor in the introductory paragraph.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Units” means the Common Units of the Partnership representing limited
partner interests therein.
 
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
 

--------------------------------------------------------------------------------


 
“Holder” means the record holder of any Registrable Securities.
 
“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.
 
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
 
“Liquidated Damages Multiplier” means the product of $42.00 times the number of
Common Units purchased by such Purchaser (excluding any Excluded Registrable
Securities).
 
“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.
 
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.
 
“NYSE” means The New York Stock Exchange, Inc.
 
“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
 
“Other Holders” has the meaning specified therefor in Section 2.02(b) of this
Agreement.
 
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
 
“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.
 
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
 
“Registrable Securities” means: (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant to Section
2.01 of this Agreement, if any, all of which Registrable Securities are subject
to the rights provided herein until such rights terminate pursuant to the
provisions hereof.
 
“Registration Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.
 
“Selling Expenses” has the meaning specified therefor in Section 2.06(b) of this
Agreement.
 
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
 
2

--------------------------------------------------------------------------------


 
“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force under the Securities Act).
 
“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public.
 
Section 1.02  Registrable Securities. Any Registrable Security will cease to be
a Registrable Security when (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force
under the Securities Act); (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force under the
Securities Act) by the Holder, (d) such Registrable Security is held by the
Partnership or one of its subsidiaries; (e) two years from the date on which the
Shelf Registration Statement contemplated by Section 2.01 is declared effective
by the Commission or (f) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.
 
ARTICLE II
REGISTRATION RIGHTS
 
Section 2.01  Shelf Registration.
 
(a)  Deadline To Go Effective. As soon as practicable following the Closing, but
in any event within 90 days of the Closing, the Partnership shall prepare and
file a Shelf Registration Statement under the Securities Act with respect to all
of the Registrable Securities. The Partnership shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to become effective
no later than 180 days after the date of the Closing. The Partnership will use
its commercially reasonable efforts to cause the Shelf Registration Statement
filed pursuant to this Section 2.01 to be continuously effective under the
Securities Act until the date on which all such Registrable Securities have
ceased to be Registrable Securities (the “Effectiveness Period”). The Shelf
Registration Statement when declared effective (including any documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(b)  Failure To Go Effective. If the Shelf Registration Statement required by
Section 2.01 is not declared effective within 180 days after Closing, then each
Purchaser shall be entitled to a payment (with respect to the Purchased Units of
each such Purchaser), as liquidated damages and not as a penalty, of 0.25% of
the Liquidated Damages Multiplier per 30-day period for the first 60 days
following the 180th day, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period for each subsequent 60 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”). The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days after
the end of each such 30-day period. Any Liquidated Damages shall be paid to each
Purchaser in immediately available funds; provided, however, if the Partnership
certifies that it is unable to pay Liquidated Damages in cash because such
payment would result in a breach under a credit facility or other debt
instrument filed as exhibits to the SEC Documents, then the Partnership may pay
the Liquidated Damages in kind in the form of the issuance of additional Common
Units. Upon any issuance of Common Units as Liquidated Damages, the Partnership
shall promptly prepare and file an amendment to the Shelf Registration Statement
prior to its effectiveness adding such Common Units to such Shelf Registration
Statement as additional Registrable Securities. The determination of the number
of Common Units to be issued as Liquidated Damages shall be equal to the amount
of Liquidated Damages divided by the average closing price of the Partnership’s
Common Units on the NYSE for the ten trading days immediately preceding the date
on which the Liquidated Damages payment is due. The payment of the Liquidated
Damages to a Purchaser shall cease at such time as the Purchased Units of such
Purchaser cease to be Registrable Securities. As soon as practicable following
the date that the Shelf Registration Statement becomes effective, but in any
event within three Business Days of such date, the Partnership shall provide the
Purchasers with written notice of the effectiveness of the Shelf Registration
Statement.
 
3

--------------------------------------------------------------------------------


 
(c)  Waiver of Liquidated Damages. If the Partnership is unable to cause a Shelf
Registration Statement to go effective within the 180 days as a result of an
acquisition, merger, reorganization, disposition or other similar transaction,
then the Partnership may request a waiver of the Liquidated Damages, and each
Holder may individually grant or withhold its consent to such request in its
reasonable discretion.
 
(d)  Termination of Purchaser’s Rights. A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.10) under this Section 2.01 shall
terminate upon the termination of the Effectiveness Period.
 
(e)  Delay Rights. Notwithstanding anything to the contrary contained herein,
the Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if (i) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Shelf Registration Statement or (ii) the Partnership has experienced some
other material non-public event the disclosure of which at such time, in the
good faith judgment of the Partnership, would materially adversely affect the
Partnership; provided, however, in no event shall the Purchasers be suspended
for a period that exceeds an aggregate of 30 days in any 90-day period or 90
days in any 365-day period, in each case, exclusive of days covered by any
lock-up agreement executed by a Purchaser in connection with any Underwritten
Offering. Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.
 
4

--------------------------------------------------------------------------------


 
(f)  Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(e) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Sections 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, the Partnership shall owe the Holders an
amount equal to the Liquidated Damages, following (x) the date on which the
suspension period exceeded the permitted period under Section 2.01(e) of this
Agreement or (y) the day after the Registration Statement ceased to be effective
or failed to be useable for its intended purposes, as liquidated damages and not
as a penalty. For purposes of this Section 2.01(f), a suspension shall be deemed
lifted on the date that notice that the suspension has been lifted is delivered
to the Holders pursuant to Section 3.01 of this Agreement.
 
Section 2.02  Piggyback Rights.
 
(a)  Participation. If at any time that is on or after 180 days after the date
of the Closing the Partnership proposes to file (i) a prospectus supplement to
an effective shelf registration statement, other than the Shelf Registration
Statement contemplated by Section 2.01, or (ii) a registration statement, other
than a shelf registration statement, in either case, for the sale of Common
Units in an Underwritten Offering for its own account and/or another Person,
then as soon as practicable but not less than three (3) Business Days prior to
the filing of (x) any preliminary prospectus supplement to a prospectus relating
to such Underwritten Offering pursuant to Rule 424(b) under the Securities Act,
(y) the prospectus supplement to a prospectus relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, the Partnership shall give notice of such proposed Underwritten Offering
to the Holders and such notice shall offer the Holders the opportunity to
include in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder may request in writing;
provided, that each such Holder shall keep all information relating to such
Underwritten Offering in confidence and shall not make use of, disseminate or in
any way disclose any such information; provided, however, that if the
Partnership has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have a
material adverse effect on the price, timing or distribution of the Common Units
in the Underwritten Offering, then the amount of Registrable Securities to be
offered for the accounts of Holders shall be determined based on the provisions
of Section 2.02(b). The notice required to be provided in this Section 2.02(a)
to Holders shall be provided on a Business Day pursuant to Section 3.01 hereof.
Each such Holder shall then have two Business Days after receiving such notice
to request inclusion of Registrable Securities in the Underwritten Offering,
except that such Holder shall have one Business Day after such Holder confirms
receipt of the notice to request inclusion of Registrable Securities in the
Underwritten Offering in the case of a “bought deal” or “overnight transaction”
where no preliminary prospectus is used. If no request for inclusion from a
Holder is received within the specified time, each such Holder shall have no
further right to participate in such Underwritten Offering. If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, the Partnership
shall determine for any reason not to undertake or to delay such Underwritten
Offering, the Partnership may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such offering by giving written notice to the Partnership of such withdrawal
up to and including the time of pricing of such offering. Each Holder’s rights
under this Section 2.02(a) shall terminate when such Holder (together with any
Affiliates of such Holder) holds less than $15 million of Purchased Units, based
on the purchase price per unit under the Purchase Agreement. Notwithstanding the
foregoing, any Holder holding greater than $15 million of Purchased Units, based
on the purchase price per unit under the Purchase Agreement, may deliver written
notice (an “Opt Out Notice”) to the Partnership requesting that such Holder not
receive notice from the Partnership of any proposed Underwritten Offering;
provided, that, such Holder may later revoke any such Opt Out Notice. Following
receipt of an Opt Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a).
 
5

--------------------------------------------------------------------------------


 
(b)  Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises that the total amount of
Common Units that the Selling Holders and any other Persons intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have a material adverse effect on the price, timing or distribution of
the Common Units offered or the market for the Common Units, then the Common
Units to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership and (ii) second, pro rata among the Selling
Holders party to this Agreement and any other Persons who have been or are
granted registration rights on or after the date of this Agreement (including
the General Partner, “Other Holders”), in each case, who have requested
participation in such Underwritten Offering. The pro rata allocations for each
such Selling Holder shall be the product of (a) the aggregate number of Common
Units proposed to be sold by all Selling Holders and Other Holders in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Common Units owned on the Registration Deadline by such Selling Holder
or Other Holder by (y) the aggregate number of Common Units owned by all Selling
Holders and Other Holders participating in the Underwritten Offering. As of the
date of execution of this Agreement, there are no other Persons with
Registration Rights relating to Common Units other than as described in this
Section 2.02(b) and as set forth in the Partnership Agreement.
 
Section 2.03  Underwritten Offerings.
 
(a)  Underwritten Offering. Any one or more Holders may deliver written notice
to the Partnership that such Holders wish to dispose of Registrable Securities
under the Shelf Registration Statement in an Underwritten Offering if the
Holders reasonably anticipate selling collectively at least $25 million of
Common Units (calculated based on the per unit purchase price of such Common
Units). Upon receipt of such written request, the Partnership shall use
commercially reasonable efforts to retain underwriters and effect such sale
through an Underwritten Offering and take all commercially reasonable actions as
are reasonably requested by the Managing Underwriter or underwriters to expedite
or facilitate the disposition of such Registrable Securities, including entering
into an underwriting agreement; provided, however, that the Partnership shall
not be required to cause its management to participate in a “road show” or
similar marketing effort on behalf of any Holder. The Partnership may elect to
include primary Common Units in any Underwritten Offering undertaken pursuant to
this Section 2.03(a). In addition, any Underwritten Offering undertaken pursuant
to this Section 2.03 will be subject to the provisions of Section 2.02(b).
 
(b)  General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal shall affect the Partnership’s obligation to pay Registration
Expenses. The Partnership’s management may but shall not be required to
participate in a roadshow or similar marketing effort in connection with any
Underwritten Offering.
 
6

--------------------------------------------------------------------------------


 
Section 2.04  Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
 
(a)  prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;
 
(b)  if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Shelf Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its commercially reasonable efforts to include such information in
such prospectus supplement;
 
(c)  furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or such other registration statement;
 
(d)  if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Shelf Registration Statement
or any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
 
(e)  promptly notify each Selling Holder and each underwriter, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the filing of the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement contemplated by this Agreement or any
post-effective amendment thereto, when the same has become effective; and (ii)
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to the Shelf Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement thereto;
 
7

--------------------------------------------------------------------------------


 
(f)  immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by the Partnership of
any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
 
(g)  in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
 
(h)  otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
(i)  make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;
 
8

--------------------------------------------------------------------------------


 
(j)  cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;
 
(k)  use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
(l)  provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
 
(m)  enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
 
(n)  the Partnership agrees that, if any Purchaser could reasonably be deemed to
be an “underwriter”, as defined in Section 2(a)(11) of the Securities Act, in
connection with the Shelf Registration Statement, in addition to its obligations
set forth in paragraph (i) above, at any Purchaser’s request, (A) the
Partnership will furnish to such Purchaser, on the date of the effectiveness of
the Shelf Registration Statement and thereafter from time to time on such dates
as such Purchaser may reasonably request, an opinion of counsel for the
Partnership and, to the extent practicable, a “cold comfort” letter signed by
the independent public accountants who have certified the Partnership’s
financial statements included or incorporated by reference into the Shelf
Registration Statement, and each of the opinion and “cold comfort” letter shall
be in customary form and covering substantially the same matters with respect to
the Shelf Registration Statement as have been customarily covered in opinions of
issuer’s counsel and accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities of the Partnership and (B) the Partnership
will also permit legal counsel to such Purchaser to review and comment upon the
Shelf Registration Statement at least five Business Days prior to its filing
with the Commission and all amendments and supplements thereto (excluding any
filings made under the Securities Exchange Act of 1934 and incorporated therein
by reference) within a reasonable time period prior to their filing with the
Commission and not file any Shelf Registration Statement or amendment or
supplement thereto (excluding any filings made under the Securities Exchange Act
of 1934 and incorporated therein by reference) in a form to which such
Purchaser’s legal counsel reasonably objects.
 
Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this Section
2.04, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (f) of this Section 2.04 or until it is
advised in writing by the Partnership that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
9

--------------------------------------------------------------------------------


 
Section 2.05  Cooperation by Holders. The Partnership shall have no obligation
to include in the Shelf Registration Statement, or in an Underwritten Offering
pursuant to Section 2.2(a), Common Units of a Selling Holder who has failed to
timely furnish such information that, in the opinion of counsel to the
Partnership, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.
 
Section 2.06  Restrictions on Public Sale by Holders of Registrable Securities.
For one year following the Closing Date, each Holder of Registrable Securities
who is included in the Shelf Registration Statement agrees not to effect any
public sale or distribution of the Registrable Securities during the 30-day
period following completion of an Underwritten Offering of equity securities by
the Partnership (except as provided in this Section 2.06); provided, however,
that the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the officers or directors or any other unitholder of the Partnership on whom a
restriction is imposed. In addition, the lock-up provisions in this Section 2.06
shall not apply with respect to a Holder that (A) owns less than $15 million of
Purchased Units, based on the purchase price per unit under the Purchase
Agreement, (B) has delivered an Opt Out Notice to the Partnership pursuant to
Section 2.02(a) or (C) has submitted a notice requesting the inclusion of
Registrable Securities in an Underwritten Offering pursuant to Section 2.02(a)
but is unable to do so as a result of the priority provisions contained in
Section 2.02(b).
 
Section 2.07  Expenses.
 
(a)  Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08 hereof, the Partnership shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.
 
(b)  Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Shelf Registration Statement
pursuant to Section 2.01 or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws (other than fees and expenses of counsel to the
Managing Underwriter in connection with an Underwritten Offering), fees of the
National Association of Securities Dealers, Inc., fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance. “Selling Expenses” means all underwriting fees, discounts and
selling commissions allocable to the sale of the Registrable Securities.
 
Section 2.08  Indemnification.
 
(a)  By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder, director, officer,
employee, agent or underwriter or controlling Person may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors,
officers, employee and agents, each such underwriter and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder, its directors,
officers, employees and agents or any underwriter or such controlling Person in
writing specifically for use in the Shelf Registration Statement or such other
registration statement contemplated by this Agreement, or any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereto, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such directors, officers, employees agents or any
underwriter or controlling Person, and shall survive the transfer of such
securities by such Selling Holder.
 
10

--------------------------------------------------------------------------------


 
(b)  By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or any other registration statement contemplated by this Agreements,
or any preliminary prospectus, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereto.
 
(c)  Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.
 
(d)  Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
 
11

--------------------------------------------------------------------------------


 
(e)  Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
 
Section 2.09  Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:
 
(a)  Make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
 
(b)  File with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and
 
(c)  So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.
 
Section 2.10  Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities; provided, however, that (a) unless such transferee is an Affiliate
or a swap counterpart of such Purchaser, each such transferee or assignee holds
Registrable Securities representing at least $15 million of the Purchased Units,
based on the purchase price per unit under the Purchase Agreement, (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (c) each such transferee assumes in writing responsibility for
its portion of the obligations of such Purchaser under this Agreement.
 
Section 2.11  Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis that is superior in any way to the piggyback rights granted to the
Purchasers hereunder.
 
12

--------------------------------------------------------------------------------


 
ARTICLE III
MISCELLANEOUS
 
Section 3.01  Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:
 
(a)  if to Purchaser, to the address set forth in Schedule 8.07 to the Purchase
Agreement;
 
(b)  if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and
 
(c)  if to the Partnership at 370 17th Street, Suite 2775, Denver, Colorado
80202 (facsimile: 303-___-____).
 
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
 
Section 3.02  Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
 
Section 3.03  Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.
 
Section 3.04  Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.
 
Section 3.05  Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
 
13

--------------------------------------------------------------------------------


 
Section 3.06  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, including
facsimile counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.
 
Section 3.07  Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 3.08  Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.
 
Section 3.09  Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
 
Section 3.10  Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
 
Section 3.11  Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
 
Section 3.12  No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
 
Section 3.13  Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
 
14

--------------------------------------------------------------------------------


 
Section 3.14  Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchaser or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise by incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any assignee of a Purchaser hereunder.
 
Section 3.15  Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.
 
[Signature pages to follow]


 

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
 
DCP MIDSTREAM PARTNERS, LP


By:  DCP Midstream Partners GP, LP,
  its General Partner


By:  DCP Midstream Partners GP, LLC,
  its General Partner




By: 

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 


[PURCHASERS]
 
 

--------------------------------------------------------------------------------

